356 F.2d 109
In the Matter of Arbitration between IMPORT EXPORT STEEL CORPORATION and Nimpex International, Inc., Petitioners-Appellees,v.MISSISSIPPI VALLEY BARGE LINE COMPANY, Respondent-Appellant.
No. 29616.
United States Court of Appeals Second Circuit.
October 26, 1965.

Before MOORE, SMITH and HAYS, Circuit Judges.
Petition for rehearing of 2 Cir., 351 F. 2d 503, which affirmed in part and reversed in part D.C., 245 F.Supp. 249.
PER CURIAM.


1
The petitions for rehearing of Appellant and Appellees are denied.


2
The conclusion of the court from the record before it that Nimpex was, and Impex was not, the holder of the bills of lading was not essential to the result since, as is pointed out in the opinion, Impex is not one of the Disponent Owners or Charterers, while Nimpex is.


3
No costs on the appeal to any party.